COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-16-00469-CV


M&Z GROUP, LLC; MINHAS                            APPELLANTS
LADIWALLA A/K/A MINHAZ
LADIWALLA A/K/A MINAZ
LADIWALLA; ZEENAT VELJI; S&Z
GROUP, LLC; RAHIM
METALWALA; SANNAH
LADIWALLA; S&K GROUP, LLC;
AND SULAIMAN METALWALA

                                    V.

AMS REALTY GROUP, INC. AND                         APPELLEES
SULEMAN BHIMANI

                                 ----------

        FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 342-273099-14

                                 ----------

                      MEMORANDUM OPINION1

                                 ----------




    1
     See Tex. R. App. P. 47.4.
     Having considered the petition for permissive interlocutory appeal2 of

Appellants M&Z Group, LLC; Minhas Ladiwalla a/k/a Minhaz Ladiwalla a/k/a

Minaz Ladiwalla; Zeenat Velji; S&Z Group, LLC; Rahim Metalwala; Sannah

Ladiwalla; S&K Group, LLC; and Sulaiman Metalwala, we deny the petition.3

                                               PER CURIAM

PANEL: GABRIEL, WALKER, and MEIER, JJ.

DELIVERED: December 30, 2016




     2
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (West Supp. 2016);
see also Tex. R. App. P. 28.3(a), (j).
     3
      See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f).

                                      2